Citation Nr: 0419854	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  01-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970, including service in the Republic of Vietnam from July 
1969 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  As the appellant perfected the issue 
on the title page of this remand, the case was forwarded to 
the Board for appellate adjudication.  In a January 2003 
Board decision, the Board denied the veteran's claim of 
service connection for bilateral hearing loss on the grounds 
that there was no evidence of permanent aggravation of the 
pre-existing bilateral hearing loss during active service.

The appellant appealed the January 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
And, in February 2004, the appellant's representative and 
counsel for VA filed a Joint Motion to Remand the Board 
Decision on Appeal (Joint Motion).  Subsequently, a February 
2004 Order of the Court granted the motion and vacated the 
January 2003 Board decision.  At present, the appellant's 
case is once again before the Board for appellate review.

Additionally, the Board notes that, in the May 2001 VA form 9 
(Appeal to Board of Veterans' Appeals), the veteran indicated 
that he desired to have a hearing on appeal before a 
traveling Veterans Law Judge (Travel Board hearing).  
However, in a statement dated August 2001, he indicated that 
he desired to have an RO hearing in stead.  As such, he 
presented testimony during an October 2001 RO hearing.  In a 
subsequent May 2002 VA form 119 (Report of Contact), it is 
noted that the veteran still desired to have a Travel Board 
hearing.  Nevertheless, in a June 2002 letter received from 
the veteran, he indicated that he desired to continue his 
appeal "[w]ithout any more hearings." As such, the Board 
deems the prior requests for a Travel Board hearing withdrawn 
and will proceed with its review of the case on the present 
record.  See 38 C.F.R. §§ 20.700-20.704 (2003).

Lastly, the Board also notes that the appellant presented 
testimony during an October 2001 hearing on appeal at the RO 
before a hearing officer.  A copy of the hearing transcript 
issued following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, the RO should 
assist the veteran in obtaining any additional private or VA 
medical records which may be relevant to the claim of service 
connection for bilateral hearing loss. 

In addition, given the February 2004 Joint Motion's request 
for further explanation regarding the reasons and bases upon 
which the Board arrived at its conclusion in January 2003, 
the Board finds that additional development is required prior 
to appellate adjudication.

In this respect, the veteran's service medical records 
includes a July 1968 entrance examination which reveals the 
veteran's pure tone thresholds, in decibels, for the left ear 
were 20, 15, 5, 50, 55, and for the right ear were 25, 20, 5, 
15, 25, both measured at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  He was diagnosed with hearing loss at 
that time.  As well, November 1968 notations include 
diagnoses of hearing loss and deafness on the left at high 
frequencies. Additionally, the July 1970 separation 
examination shows the veteran reported that his physical 
condition had not changed since his last examination; his 
hearing ability was noted to be 15/15, bilaterally, based on 
whispered voice testing.  No other complaints of or treatment 
for hearing problems are noted or included in the service 
medical records.

The earliest post-service medical evidence of record is dated 
in 1977, which is about 7 years following the veteran's 
discharge from service.  No medical evidence for the 7-year 
period following the veteran's discharge from service has 
been submitted or identified by the veteran.  In this 
respect, medical records from the Tennessee Valley Authority 
dated from 1977 to 1990, describe the treatment the veteran 
received for hearing loss.  These records include various 
audiological reports showing the status of the veteran's 
hearing ability over time, including but not limited to an 
August 1977 audiological report reflecting the veteran's pure 
tone thresholds, in decibels, for the left ear were 35, 35, 
55, 85, 85, and for the right ear were 35, 40, 25, 70, 65, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.

As it appears that the veteran's bilateral hearing loss may 
have pre-existed his entrance into the service, the Board 
deems it necessary that the veteran undergo a VA examination 
by an appropriate specialist prior to adjudication.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the RO should schedule the veteran for a VA examination 
to determine the etiology of the claimed bilateral hearing 
loss.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  Contact the appellant and request 
that he provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
treated him for bilateral hearing loss 
since discharge from service to the 
present.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

2.  The RO should request that the 
appellant provide information as to the 
veteran's dates of treatment at any VA 
medical facility, if any, for the claimed 
bilateral hearing loss since discharge 
from service to the present.  All 
identified treatment records from any 
reported VA medical facility not already 
contained within the claims file should 
be obtained and associated with the 
claims file.  If the search for the above 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
audiologist, to evaluate the nature, 
severity, and etiology of the claimed 
bilateral hearing loss.  If no such 
disorder is currently found, the examiner 
should so indicate.  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render the diagnosis of the claimed 
disorder.  Following an examination of 
the veteran and a review of his medical 
records and history, including but not 
limited to the July 1968 entrance 
examination, the November 1968 service 
medical notations, the July 1970 
separation examination, and the records 
from the Tennessee Valley Authority dated 
from 1977 to 1990, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed bilateral hearing loss pre-
existed the veteran's active service.  
Additionally, the examiner should render 
an opinion as to whether it is at least 
as likely as not that the claimed 
bilateral hearing loss was permanently 
aggravated/increased in severity during 
his active service, or whether such 
increase was due to the natural progress 
of the claimed bilateral hearing loss.  
Furthermore, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the claimed 
bilateral hearing loss was incurred 
during the veteran's active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, or is otherwise related to 
his active service.  Lastly, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed bilateral hearing loss 
is related to any post-service event(s) 
or diseases.  If the etiology of the 
veteran's bilateral hearing loss is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
claimed bilateral hearing loss, including 
the seven year gap between the veteran's 
discharge from service in 1970 and his 
first diagnosis/treatment for hearing 
loss in 1977.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the specialist's report is deficient 
in any manner or fails to include 
adequate responses to the specific 
clinical findings/opinions requested, it 
must be returned to the specialist for 
corrective action.  38 C.F.R. § 4.2 
(2003).  Remand instructions of the Board 
are neither optional nor discretionary.  
Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the claim of 
entitlement to service connection for 
bilateral hearing loss.  If the 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




